Exhibit 10.10k

 

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

 

SIXTH AMENDMENT TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 24, 2015 (the “Amendment Effective Date”), is by
and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.
AMENDMENTS TO CREDIT AGREEMENT

Section 1.01Deleted Definitions. The definitions of “Short-Term Solar Bonds
Credit Support” and “Unencumbered Excluded Subsidiary Assets” are hereby deleted
from Section 1.01.

Section 1.02Amendments to Section 1.01.  The following definitions in Section
1.01 are hereby amended and restated in their entirety to read as follows:

1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Borrowing Base Deficiency” means, at any time of determination, the failure of
the Borrowing Base to exceed the sum of (a) the Total Outstandings plus (b) the
aggregate principal amount of issued and outstanding Short-Term Solar
Bonds.  Such determination shall be made based on the most recently delivered
Borrowing Base Certificate and Total Outstandings as reflected in the Register.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (i) acquisitions of PV Systems made in the ordinary
course of business, (ii) normal replacements and maintenance which are properly
charged to current operations and (iii) expenditures in connection with and
substantially contemporaneous with the consummation of Permitted Acquisitions or
Acquisitions of Developer Projects).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$60,000,000, and (b) the Facility.  The Letter of Credit Sublimit is part of,
and not in addition to, the Facility.

“Revolving Loan” has the meaning specified in Section 2.01(a).

Section 1.03Amendment to the Definition of “Cost of Acquisition”.  Clause (d) of
the definition of “Cost of Acquisition” as set forth in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

(d)as of the date such Acquisition is consummated, a reasonable estimate of all
additional purchase price amounts in the form of earn outs and other contingent
obligations that are required to be recorded as a liability on the financial
statements of the Borrower and its Subsidiaries as of such date in accordance
with GAAP in connection with such Acquisition,

Section 1.04Amendment to the Definition of “Eligible Project Back-Log”.  Clauses
(b) and (c) of the definition of “Eligible Project Back-Log” as set forth in
Section 1.01 of the Credit Agreement is hereby deleted in their entirety and
replaced with the following:

(b) residential Projects set forth in SolarWorks as being in the “permit phase”
for more than [***] days after being included in Project Back-Log;

(c)commercial Projects set forth in SolarWorks as being in the “permit phase”
for more than [***] days after being included in Project Back-Log;

Section 1.05Amendment to the Definition of “Permitted Acquisition”.  Clause (b)
of the definition of “Permitted Acquisition” as set forth in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)the Loan Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the Acquisition on a Pro Forma
Basis, the Loan Parties are in compliance with each of the financial covenants
set forth in Section 7.11 as of the last day of the most recent measurement
period for which financial statements have been delivered pursuant to Section
6.01;

Section 1.06Amendment to Section 2.01(a)(i).  Sub-clause (i) of clause (a) of
Section 2.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(i) the Total Outstandings shall not exceed the lesser of (x) the Facility and
(y) the Borrowing Base minus the aggregate outstanding principal amount of
Short-Term Solar Bonds,

 

Section 1.07Amendment to Section 2.16(a), (b) and (e).  Clauses (a), (b) and (e)
of Section 2.16 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

(a)Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Lenders), the
Borrower may from time to time, request an increase in the Facility so long as
the Facility (“Incremental Facility”), after taking into account all such
requests, does not exceed $300,000,000; provided that (i) any such request for
an Incremental Facility shall be in a minimum amount of $10,000,000 and in
increments of $5,000,000 (or such lesser amount as is acceptable to the
Administrative Agent) in excess thereof, and (ii) the Borrower may make a
maximum of three (3) such requests.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Revolving Lender is requested to respond.

 

(b)Lender Elections to Increase.  Each Revolving Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Revolving Percentage of such requested
increase.  Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Commitment.

 

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, immediately before and after giving effect to the Incremental
Facility, (A) the representations and warranties contained in Article V and the
other Loan Documents are true

3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

and correct, on and as of the Revolving Increase Effective Date, and except that
for purposes of this Section 2.16, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.  The Borrower shall deliver or cause to
be delivered any other customary documents, (including, without limitation,
legal opinions) as reasonably requested by the Administrative Agent in
connection with any Incremental Facility.  The Borrower shall prepay any
Revolving Loans outstanding on the Revolving Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Revolving Percentages arising from any nonratable increase in the
Commitments under this Section.

 

Section 1.08Amendment to Section 4.01(i).  Clause (i) of Section 4.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(i)Material Contracts.  The Administrative Agent or its counsel shall have
received true and complete copies, certified by an officer of the Borrower as
true and complete, of all Material Contracts, together with all exhibits and
schedules.  [***].

 

Section 1.09Deletion of Section 6.02(o).  Clause (o) of Section 6.02 of the
Credit Agreement is hereby deleted in its entirety.

Section 1.10Amendment to Section 6.14(d).  Clause (d) of Section 6.14 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(d)Account Control Agreements.  Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (i) deposit accounts that are maintained at all times with depositary
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (ii) securities accounts that are maintained at
all times with financial institutions  as to which the Administrative Agent
shall have received a Qualifying Control Agreement, (iii) deposit accounts
established solely as payroll and other zero balance accounts and such accounts
are held at Bank of America, (iv) deposit accounts established solely for
receipt of proceeds from the sale of Solar Bonds or for the administration or
payment of amounts due with respect to a Solar Bonds Issuance; provided, that,
any loan proceeds of a Solar Bonds Issuance received by the Borrower shall be
promptly directed to a deposit account or other account that complies with
clauses (i) through (iii) above as set forth in the Payment Direction Letter,
(iv) FBO accounts (“for the benefit of” accounts) established by the Borrower

4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

exclusively for the benefit of prospective participants in a Solar Bonds
Issuance, the sole purpose of which is to hold such prospective participants’
funds in connection with their participation in such Solar Bonds Issuance, (v)
deposit accounts established solely for the benefit of a Tax Equity Investor to
receive customer payments on behalf of such Tax Equity Investor in connection
with Borrower’s operation and maintenance of PV Systems leased or owned by such
Tax Equity Investor, and (vi) other deposit accounts, so long as at any time the
balance in any such account does not exceed $10,000 and the aggregate balance in
all such other deposit accounts does not exceed $100,000.

Section 1.11Amendment to Section 7.02(q).  Section 7.02(q) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(q)Solar Bonds Financing so long as the aggregate outstanding principal amount
of (x) Short-Term Solar Bonds Issuances at no time exceed $[***] and (y) all
Solar Bonds issued pursuant to all Solar Bonds Issuances (including Short-Term
Solar Bonds Issuances) at no time exceeds $[***]; provided that at no time shall
bondholders that are not Related Parties of Borrower hold more than $[***] of
the aggregate principal amount of issued and outstanding Short-Term Solar Bonds;

 

Section 1.12Amendment to Section 7.02.  Clause (s) of Section 7.02 of the Credit
Agreement is hereby deleted and replaced with clauses (s) and (t) to read as
follows:

(s)Indebtedness incurred in connection with (i) Permitted Acquisitions or (ii)
Acquisitions of Developer Projects; and

(t)other unsecured Indebtedness not contemplated by the above provisions in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding.

Section 1.13Amendment to Section 7.04(c).  Clause (c) of Section 7.04 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(c)in connection with any Permitted Acquisition (other than as set forth in
clause (f) below) or any Acquisitions of Developer Projects, any Subsidiary of
the Borrower may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger shall be a wholly-owned Subsidiary of the Borrower and
(ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving Person;

 

Section 1.14Amendment to Section 7.04(h).  Clause (ii) of Section 7.04(h) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii) Administrative Agent shall have received the Sunflower Acquisition
Certificate prior to the Silevo Acquisition Date,

 

Section 1.15Amendment to Section 7.05(f).  Clause (f) of Section 7.05 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(f)other Dispositions so long as (i) the consideration paid in connection
therewith shall be cash or Cash Equivalents paid contemporaneously with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (ii) if such transaction is a Sale and
Leaseback Transaction, such transaction is not prohibited by the terms of
Section 7.14, (iii) unless otherwise contemplated herein, such transaction does
not involve the sale or other disposition of Equity Interests in any Subsidiary,
(iv) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section, and (v) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Loan Parties and their Subsidiaries in all such
transactions in any fiscal year of the Borrower shall not exceed $25,000,000;

 

Section 1.16Amendment to Section 7.05(g).  Clause (g) of Section 7.05 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(g)Disposition of assets of an Excluded Subsidiary as a result of a foreclosure
of a Permitted Lien in connection with a Backlever Financing or System
Refinancing so long as such foreclosure does not result in a Borrowing Base
Deficiency; and

 

Section 1.17Amendment to Section 7.06(f).  Clause (f) of Section 7.06 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(f)the Borrower may pay earnouts in connection with a Permitted Acquisition or
an Acquisition of Developer Project; provided, that, at any time a Default
exists or would exist immediately before or after giving pro forma effect to
such payment (including any Default that occurs due to a breach of Section
7.11(b) which Unencumbered Liquidity shall be measured on the date of such
earnout payment), then Borrower may only pay earnouts in Equity Interests of
Borrower; provided, further, that, a Default set forth in Section 8.01(k) shall
not be existing after giving effect to the payment of any such earnout in Equity
Interests;

 

Section 1.18Amendment to Section 7.11(b).  Clause (b) of Section 7.11 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)Unencumbered Liquidity.  Permit the Unencumbered Liquidity of the Borrower to
be less than the sum of (x) 20% of the Aggregate Commitments plus (y) 20% of the
aggregate principal amount of issued and outstanding Short-Term Solar Bonds,
measured monthly as of the last day of each month; provided, that Unencumbered
Liquidity shall not be less than $[***] as of the last day of any month.

 

Section 1.19Amendment to Section 7.12(b).  Clause (b) of Section 7.12 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

7.12Capital Expenditures.  

 

Make or become legally obligated to make any Capital Expenditure, except for
Capital Expenditures (a) in the ordinary course of business made or (b) legally
obligated to be made during the period commencing January 1, 2015 and continuing
until the Maturity Date not exceeding, in the aggregate for the Borrower and its
Subsidiaries, $350,000,000.

 

Section 1.20Amendment to Exhibits. Exhibits C, F, O, Q, T and U to the Credit
Agreement are hereby deleted and replaced with the corresponding Exhibits
attached hereto.

ARTICLE II.
consent and waiver

Section 2.01Chinese Subsidiary Stock Certificate.  In connection with the
consummation of the Silevo Acquisition and the Zep Acquisition, Borrower is
required under Section 6.14(a) of the Credit Agreement to deliver the stock
certificates of the Chinese Subsidiaries of Zep Solar LLC and Silevo, LLC
(collectively, “Chinese Stock Certificates”) to Administrative Agent for the
benefit of the Secured Parties.  Due to requirements under the applicable Laws
of the People’s Republic of China (“China”), the Chinese Stock Certificates must
remain within China.  As such, Borrower has requested that Administrative Agent
and Required Lenders waive the requirement that the Chinese Stock Certificates
be delivered to Administrative Agent for the benefit of the Secured
Parties.  Administrative Agent and Required Lenders hereby waive the requirement
that the Chinese Stock Certificates be delivered to Administrative Agent for the
benefit of the Secured Parties.

Section 2.02Limitations on Consent and Waiver.  The consent and waiver set forth
above is limited strictly as written and may not be deemed to constitute a
waiver of, nor consent to any noncompliance with, any term or provision of the
Credit Agreement or any other Loan Document except as expressly set forth
herein.  Further, this waiver does not constitute a waiver of any other Default
or Event of Default arising as a result of the violation of any other term or
provision of the Credit Agreement or any other Loan Documents or a waiver of any
rights or remedies arising as a result of any such other Default or Event of
Default.

ARTICLE III.
CONDITIONS TO EFFECTIVENESS

7

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 3.01Conditions to Effectiveness. This Amendment shall become effective
as of the Amendment Effective Date upon satisfaction of the following conditions
(in each case, in form and substance reasonably acceptable to the Administrative
Agent):

(a)Administrative Agent shall have received a copy of this Amendment duly
executed by the Borrower, the Required Lenders and Administrative Agent.

(b)No Default or Event of Default shall exist.

(c)Administrative Agent shall have received an officer’s certificate executed by
a Responsible Officer of the Borrower.

(d)The Administrative Agent shall have received from Borrower, for the account
of each Lender that executes and delivers a signature page hereto to the
Administrative Agent on or before 5:00 pm (Pacific time) on June 23, 2015 (each
such Lender, a “Consenting Lender”, and collectively, the “Consenting Lenders”,
an amendment fee in an amount equal to ten (10) basis points on the aggregate
Commitments of such Consenting Lender.

ARTICLE IV.
MiSCELLANEOUS

Section 4.01Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 4.02Representations and Warranties of Loan Parties. Each of the Loan
Parties represents and warrants as follows:

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d)Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

8

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(e)After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

(f)The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

Section 4.03Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 4.04Loan Document. This Amendment shall constitute a Loan Document under
the terms of the Credit Agreement.

Section 4.05Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

Section 4.06Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 4.07Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 4.08Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary neither the Administrative Agent, the
L/C Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, the L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by a
manually executed counterpart.

9

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 4.09Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. Except as provided in Section
2.01, this Amendment shall become effective when executed by the Administrative
Agent and when the Administrative Agent has received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imaging means (e.g. “pdf” or “tiff”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 4.10Acknowledgment of Foreign Account Tax Compliance Act.  For purposes
of determining withholding Taxes imposed under the Foreign Account Tax
Compliance Act (FATCA), from and after the effective date of the Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

Section 4.11No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 4.12GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 4.13Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 4.14Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

[Signature Pages to Follow]

 

 

 

10

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

BORROWER:SOLARCITY CORPORATION,

a Delaware corporation

 

 

By:   /s/ Brad Buss

Name: Brad Buss

Title:    Chief Financial Officer

 




SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A.,

in its capacity as Administrative Agent

 

 

 

By:   /s/ Dora A. Brown

Name:  Dora A. Brown

Title:    Vice President

 




SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

LENDERS:BANK OF AMERICA, N.A.,

in its capacity as a Lender, L/C Issuer and Swingline Lender

 

 

 

By:   /s/ Thomas R. Sullivan

Name:  Thomas R. Sullivan

Title:    SVP




SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

By:   /s/ Mikhail Faybusovich

Name: Mikhail Faybusovich

Title:    Authorized Signatory

 

 

By:   /s/ Karim Rahimtoola

Name: Karim Rahimtoola

Title:    Authorized Signatory

 




SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK,

as a Lender

 

By:   /s/ Mona Maitra

Name: Mona Maitra

Title:    Vice President




SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

BRIDGE BANK, NATIONAL ASSOCIATION

as a Lender

 

By:   /s/ Randall Lee

Name:  Randall Lee

Title:    Assistant Vice President







SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ONEWEST BANK, FSB

as a Lender

 

By:   /s/ Michael MacDonald

Name:  Michael MacDonald

Title:    Executive Vice President








SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

AMERICAN SAVINGS BANK, F.S.B.,

a federal savings bank,

as a Lender

 

By:   /s/ Kyle J. Shelley

Name:  Kyle J. Shelley

Title:    Vice President




 

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

GUARANTOR CONSENT

Each of the undersigned (each a “Guarantor”) consents to the foregoing Amendment
to Credit Agreement and other Loan Documents (“Amendment”) and the transactions
contemplated thereby and reaffirms its obligations under Article X (Continuing
Guaranty) of the Credit Agreement (as the same may be amended, modified,
supplemented or replaced from time to time, the “Guaranty”).

Each Guarantor reaffirms, to the extent a party thereto, that its obligations
under the Guaranty are separate and distinct from the Borrower’s obligations and
reaffirms its waivers, as set forth in the Guaranty, of each and every one of
the possible defenses to such obligations.

Furthermore, each Guarantor acknowledges and agrees that any reference to the
term “Credit Agreement” in the Guaranty shall mean the Credit Agreement dated of
even date with the Guaranty together with all amendments, increases or
modifications thereto.

Agreed and Acknowledged:

 

Dated as of:  June 24, 2015

 

 

GUARANTORS:

 

 

POPPY ACQUISITION LLC

 

By:

Name:  Lyndon Rive

Title:  President and CEO

 

 

 

ZEP SOLAR LLC

 

By:

Name: Lyndon Rive

Title:   President and CEO

 

 

SILEVO, LLC

 

By:

Name: Lyndon Rive

Title:   President

 

19

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.